Citation Nr: 0638048	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran currently has a left eye disorder manifested by loss 
of visual acuity, which was caused by in-service exposure to 
a chemical agent.


CONCLUSION OF LAW

Service connection for residuals of a left eye injury, to 
include loss of vision, is warranted.  38 U.S.C.A. §§ 1110, 
1131 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a left 
eye disability.  Therefore, no further development is needed 
with respect to this claim. 

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

In November 1966, the veteran's original claim for service 
connection for a left eye disorder was denied on the basis 
that he had amblyopia with astigmatism, which was congenital 
in nature, and hence not a disease or injury under VA 
regulatory guidelines.  See 38 C.F.R. § 3.303(c).  This 
decision was upheld by a Board decision in June 1967.

In June 2001, the veteran filed his claim to reopen, but did 
not submit any new evidence to support his contentions.  As 
such, the veteran's claim was denied based on a lack of "new 
and material" evidence in an April 2002 rating decision.  
See 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156.  
Since this decision was entered, the veteran has submitted 
several opinions of private physicians, indicating that his 
left eye condition developed while on active duty as a result 
of exposure to chemical agents during basic training.  Based 
on this evidence, the RO reopened the claim for service 
connection, but denied it on the merits, again holding that 
the condition was congenital in nature.  

The veteran was found to have normal vision in his October 
1963 induction physical.  At separation, the veteran's vision 
in the left eye was significantly worse than at entry, with a 
visual acuity of 20/200 corrected.  The veteran's loss of 
vision was attributed to amblyopia, and he was restricted to 
performing duties that did not require normal vision.  

The veteran has submitted numerous private medical opinions 
since filing his claim to reopen, all of which relate to a 
rapid progression of loss of vision during service.  
Essentially, the rationale of the private physicians are that 
the rapid decline in vision from October 1963 to October 1965 
could not be attributed to a naturally progressing congenital 
defect, and that exposure to chlorobenzalmalanitril ("CS" 
or "tear" gas) caused a visual deficiency which still 
exists today.  This competent evidence supports the veteran's 
claim that in-service exposure to a chemical agent caused his 
current visual problems.  Specifically, a September 2002 
letter from Dr. B states his belief that toxic optic 
neuropathy, toxic retinopathy, or some combination of the two 
manifested in service due to an exposure to a chemical agent.  
Dr. C states that "the rapidity of [the veteran's] worsening 
acuity leads me to believe that an environmental factor had a 
role in his visual impairment."  Letters from Drs. D and A, 
physicians with the Alexander Family Practice Group who had 
reviewed the service medical history, stated, in essence, 
that this toxic exposure was causally related to the 
development of the veteran's current visual problems.  

A VA examination report, dated in March 2004, includes an 
opinion that the veteran's vision is impaired in the left eye 
and that it is a result of an anomalous optic nerve.  The 
physician further indicated that such a disorder could not be 
related to any service incident, including tear gas exposure, 
because it is congenital in nature.  The veteran was given a 
second VA examination in June 2005, which resulted in a 
diagnosis of astigmatism, believed to be the result of an 
uncorrected refractive error during childhood.  The former 
clinician indicated that the veteran's claim file was not 
reviewed, whereas the latter physician did not report such a 
review.  

There are two competent opinions that weigh against the claim 
on the basis that the veteran's left eye disorder is 
congenital and, as such, could not have been aggravated 
beyond its natural progression during service.  The Board 
notes that congenital or developmental defects are indeed not 
injuries or diseases for which service connection can be 
granted.  See 38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 
Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).  However, the record contains several competent 
medical opinions that relate the veteran's rapid loss of 
sight in the left eye to exposure to tear gas while on active 
duty.  In such a circumstance, the Board must determine how 
much weight to afford each opinion.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).  The Board may place greater 
weight on one medical professional's opinion over another, 
depending on factors such as the reasoning employed, medical 
expertise, the thoroughness and detail of the opinion, 
whether or not, and the extent to which, they reviewed prior 
clinical records or the claims file, and other evidence.  See 
id., at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     

The Board finds that the veteran's testimony and statements 
are credible concerning an in-service injury to the left eye.  
The private supportive opinions each contain a rationale; 
specifically, that traumatic exposure to a chemical agent 
caused the veteran's vision to deteriorate in the left eye 
during service, that such a rapid deterioration of loss of 
vision during the two years of active duty could not be due 
to a congenital defect, and that the residuals of this 
exposure manifest as a current eye disability.  The Board 
finds that the weight of this competent evidence is at least 
equal to the probative value of the negative VA opinions.  

Even if the Board concluded that the medical evidence showed 
only a congenital defect of the left eye, service connection 
can still be granted if the condition is found to be 
aggravated by a superimposed injury during service.  See 
VAOPGCPREC 82-90.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity (i.e., significant loss of vision) 
during service.  38 C.F.R. § 3.306(b).  With competent 
evidence supporting a finding of in-service loss of vision 
due to trauma that is still present, VA could not overcome 
the presumption of aggravation regardless of the probative 
value of the negative VA medical opinions.  In other words, 
any competent supportive evidence of aggravation would 
support a finding that the veteran's left eye disorder was 
aggravated during service.  The Board need not engage is such 
analysis here because the competent evidence of record is at 
least in equipoise as to whether the veteran incurred a 
chronic and still present left eye disorder during service as 
the result of an injury.  Accordingly, with application of 
the doctrine of reasonable doubt, service connection for 
residuals of a left eye injury, to include loss of vision is 
warranted.  38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of a left eye 
injury, to include loss of vision, is granted.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


